DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-4 and 9-10, in the reply filed on 9/24/2021 is acknowledged.
Claims 5-8 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 9/24/2021.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2-4 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 has been amended to require “the sputtering target contains an oxide of one or more elements or compounds selected from the group consisting of Al, B, Si, Ti, carbon, boron, boron nitride, and boron carbide”. It is unclear as to whether the ‘oxide of 
Claims 4 and 10 each requires ‘an average area per nonmagnetic particle’. It is unclear as to what elements and/or compounds of the sputter target are intended to be encompassed by ‘nonmagnetic particle’.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2014/132746, equivalent to Goto et al (US Patent No. 10,816,404) cited below.
With respect to claim 1, Goto discloses a sputter target comprising 33-60 at% of Pt (which reads on 5-70 mol% of Pt), C, and a remainder of Fe (abstract; col. 2, lines 50-63; claim 11), wherein an oxide is dispersed within the sputter target (col. 3, lines 12-20; claim 17), the oxide in an amount of 3 vol% (‘vol%’ considered to be substantially equivalent to ‘mol%’ as claimed) of a total volume of the sputter target (col. 3, lines 12-20; claim 18), and the oxide being an iron oxide of Fe2O3 (col. 3, lines 21-24; claim 19). Although Goto does not specify other iron oxides, iron oxide is commonly known to have three main oxide types of Fe2O3, Fe3O4, and FeO (see Reference V in attached PTO-892), and thus one of ordinary skill would find it obvious to interchange Fe2O3 with either Fe3O4 or FeO since the three main oxide types are considered as obvious variants of iron oxide. In addition the sputter target of Goto is directed to having desired magnetic properties (col. 1, lines 12-20; col. 2, lines 8-16), with Fe3O4 also known as magnetite (see Reference V) due to magnetic properties of the Fe3O4, thus one of ordinary skill in the art would be motivated to interchange Fe2O3 with Fe3O4 to yield the expected result of adding additional magnetic properties to the sputter target of Goto.
With respect to claim 2, Goto further discloses the sputter target contains an oxide of Si at 6.51 mol% (Table 1, Reference Example; claims 18-19).
With respect to claims 3 and 9, Goto further discloses the sputter target contains more than 0 at% up to 20 at% (which reads on 1-30 mol%) of at least one metal element (claim 11), the at least one metal element selected from Cu, Ag, Mn, Ni, Pd, and V (claim 12).
With respect to claims 4 and 10, Goto further discloses the C in the sputter target has a structure of primary particles (i.e. nonmagnetic particles) (claim 11), wherein the nonmagnetic particles of C have an approximately spherical shape (claim 20) with an average diameter of 1-30 m (claim 13), resulting in average spherical surface area (i.e. an average area) per nonmagnetic particle of approximately 3.14-2827 m2.
Claims 1-4 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Ogino (US 2015/0060268) in view of Sato et al (US 2011/0284373).
With respect to claim 1, Ogino discloses a sputter target comprising Pt at 5-60 mol%, C, one or more inorganic substances, and a remainder of Fe (abstract; para 0016), wherein the one or more inorganic substances are selected from oxides to further improve magnetic properties (para 0040).
However Ogino is limited in that specific oxides for the one or more inorganic substances is not suggested.
Sato teaches including inorganic particles that are effective as inorganic substances in a sputter target comprising Pt at 5-50 at% to result in arcs occurring less frequently (abstract; para 0021-0022), wherein the inorganic substances are selected from a group that includes Fe3O4 at an amount 50 vol% or less (‘vol%’ considered to be substantially equivalent to ‘mol%’ as claimed) (para 0027 and 0030-0031), with it being held that in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (MPEP 2144.05, Section I).
It would have been obvious to one of ordinary skill in the art to incorporate the inorganic particles of Fe3O4 at 50 mol% or less as taught by Sato as the oxide of the inorganic particles of Ogino to gain the advantage of preventing arcs.
With respect to claim 2, Sato further teaches the inorganic substances also include oxides of carbon and/or Ti at an amount of less than 50 vol% (para 0027 and 0031).
With respect to claims 3 and 9, modified Ogino further discloses the sputter target comprises one or more elements selected from the group consisting of Ru, Ag, Au, and Cu in an amount of 0.5-10 mol% ( para 0016; claim 6).
With respect to claims 4 and 10, modified Ogino further discloses the C in the sputter target is a nonmagnetic phase (i.e. nonmagnetic particle) (abstract; para 0033), wherein the nonmagnetic particles of C (shown in blackish in fig. 8) are flat or tabular (fig. 8; para 0033 and 0062), with an average thickness of 15 m and average estimated width of approximately 30-40 m as shown in a perpendicular cross section at scale of 10 m in fig. 8 (fig. 8; para 0027, 0033, and 0062; Table 1, Example 3). The cropped figure below of fig. 8 showing the perpendicular cross section at scale of 10 m serves to clarify the average estimated width and average thickness.

    PNG
    media_image1.png
    509
    838
    media_image1.png
    Greyscale

Based on the average thickness and average estimated width from the cropped figure above, an average area per nonmagnetic particle is 450-600 m2.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A BAND whose telephone number is (571)272-9815.  The examiner can normally be reached on Mon-Fri, 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on (571) 272-8902.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL A BAND/Primary Examiner, Art Unit 1794